Citation Nr: 0716324	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which granted service connection and 
assigned a 30 percent rating for post-traumatic stress 
disorder (PTSD), effective from October 2004.  The veteran 
appealed the rating assignment.  

Then, in a March 2005 decision, the RO assigned a 50 percent 
rating for PTSD, effective from October 2004.  The veteran 
continued his appeal for a higher rating.  


FINDING OF FACT

Since the effective date of his award of service connection 
for PTSD, the veteran's PTSD is shown to be productive of a 
disability picture that equates to occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control, spatial disorientation.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, and in August 
2005 he opted for an informal conference in lieu of a formal 
hearing (a report of that conference is contained in the 
file).  The RO has obtained relevant VA medical records, to 
include inpatient records from periods of treatment from 
August to September 2004 and from September to October 2004.  
Also obtained for the record are private evaluation and 
treatment records from Bartlett Regional Hospital and D.K., 
M.D.  The veteran has not identified any additional records 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA psychiatric examinations in 
November 2004 and April 2006, specifically to evaluate the 
nature and severity of the PTSD.  As there is no indication 
of the existence of additional evidence to substantiate the 
current claim, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's PTSD has been evaluated as 50 percent disabling 
ever since the effective date of service connection in 
October 2004.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for a higher rating (i.e., 70 percent) are as 
follows:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The relevant evidence in this case consists of VA records, 
private records, and statements of the veteran.  In regard to 
medical evidence, the veteran was privately evaluated by 
D.K., M.D., of Bartlett Regional Hospital, in August 2004, at 
which time his diagnoses were chronic PTSD, continuous 
alcohol dependence, depressive disorder, and rule out major 
depressive disorder.  The Global Assessment of Functioning 
(GAF) score was 50, currently and past year.  The veteran 
also was admitted to inpatient programs at VA from August 
2004 to September 2004 for alcohol treatment and then from 
September 2004 to October 2004 for further psychiatric 
treatment.  The GAF score on admission in September 2004 was 
50, with diagnoses of alcohol and nicotine dependence and 
possible PTSD.  The GAF scores during the second inpatient VA 
program ranged from 31 to 35, with diagnoses of chronic, 
severe PTSD and alcohol dependence.  At the time of a VA 
examination in November 2004, the examiner diagnosed the 
veteran with alcohol dependence (primary diagnosis) and PTSD, 
and assigned a GAF score of 52, which he stated would 
increase to 70 if the veteran was abstinent from alcohol for 
a period of several months.  At the time of a VA examination 
in April 2006, the same examiner gave the same diagnoses, and 
assigned a GAF score of 50.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 61 to 70, for 
example, reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In this case, the veteran's GAF scores are wide-ranging and 
denote from mild to more than serious impairment.  However, 
it is significant to note that the GAF scores all include 
impairment from the veteran's alcohol dependence in addition 
to PTSD, and in one instance the examiner has specifically 
distinguished between the severity of impairment from PTSD 
from that of the alcohol dependence.  In any event, the Board 
notes that a disability rating depends on evaluation of all 
the evidence, and an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  

In evaluating all the evidence, the Board finds that the 
private and VA medical evidence of record overall reflect 
that the veteran's symptoms of PTSD are not so severe as to 
affect his everyday life and his ability to function to a 
degree that more nearly approximates the schedular criteria 
for a 70 percent rating.  

The medical evidence does not show that the veteran's PTSD is 
manifested by such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control, and spatial disorientation, so as 
to warrant a higher rating.  

The Board acknowledges the statements of the veteran to the 
effect that his PTSD warrants a 100 percent evaluation on the 
basis that he is unemployable and that his GAF scores of 31 
to 35 at the time of his inpatient VA stay would entitle him 
to such a maximum rating.  He indicates that he is "afraid 
of work" and cannot work with others.  He also states that 
he can only associate with veterans, and does not go into 
town.  He states that he is not functioning very well.  He 
argues that the GAF scores from his inpatient VA stay are 
more reliable, as they are based on a prolonged period of 
observation and evaluation by numerous doctors, as compared 
with the VA examination reports, which are based on brief 
encounters with one examiner.  He also maintains that he has 
near-continuous panic and depression on a daily basis, and 
will not leave the boat on which he lives except to obtain 
supplies.  

The overall objective evidence from a review of the medical 
records, however, reveals the following in relation to 
symptoms of the veteran's PTSD.  He was polite, cooperative, 
and friendly.  His speech was of normal rate and tone, and he 
was coherent and articulate.  His thought content was devoid 
of hallucinations or delusions.  He was alert and oriented in 
all spheres.  His affect was subdued and seemed depressed, 
and he denied any suicidal or homicidal ideation.  His memory 
was fair, and his fund of knowledge was good.  His judgment 
was good.  His intelligence quotient was estimated to be in 
the average to above average range.  His insight was fair to 
poor, because the veteran felt that he was "probably" an 
alcoholic (the VA examiner stated that the veteran's primary 
diagnosis was alcoholism).  At times the veteran was sloppily 
groomed and dressed, but at other times he was casually 
dressed.  

Such symptoms are more characteristic of a disability picture 
that is contemplated by a 50 percent rating than that 
contemplated by a 70 percent rating under Code 9411.  The 
veteran's GAF scores of 50 or higher, which are given in the 
majority of evaluations, are consistent with the disability 
picture of the veteran as described above.  As for the GAF 
scores of 31 to 35 given during the veteran's inpatient stay 
at the VA from September 2004 to October 2004, such denotes 
more than serious impairment, but it also evidently included 
impairment from alcohol dependence, which is a nonservice-
connected condition (the RO denied service connection for 
alcohol abuse in a July 2003 rating decision).  It is 
moreover noted that different examiners, at different times, 
will not describe the same disability in the same language.  
Features of the disability which must have persisted 
unchanged may be overlooked, or a change for the better or 
worse may not be accurately appreciated or described.  It is 
the responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  

Reconciling the various reports into a consistent disability 
picture is complicated in this case, given that the veteran's 
present psychiatric disability consists of impairment 
attributable to both PTSD and alcohol dependence.  The 
symptoms of the latter are not for consideration in 
evaluating PTSD.  The veteran's complaints mainly concern 
daily flashbacks and nightmares, hypervigilance, poor sleep, 
depressed mood, social withdrawal except for socialization 
with other veterans, and unemployability.  The extent to 
which these may be symptomatic of PTSD to the exclusion of 
alcohol dependence is not clearly apparent from all the 
medical records.  At the time of the veteran's inpatient 
program at the VA, when his GAF scores were in the low 30s, 
the examiners did not differentiate between the severity of 
impairment from PTSD and that from alcoholism, finding only 
that significant impairment from both had resulted in 
difficulty in relationships and maintaining employment.  

Nevertheless, the VA examiner in November 2004 and April 2006 
provided specific comment regarding the veteran's alcoholism 
in relation to PTSD.  He noted the veteran's extensive 
history of alcoholism, to include legal troubles from 
alcohol-related offenses (the veteran also presented to the 
examination in November 2004 with a strong odor of alcohol).  
He found the veteran's alcoholism to be the primary diagnosis 
and the primary reason that he was not able to work.  He 
noted that the veteran relapsed on alcohol a week after 
completing a short-term VA inpatient treatment program, and 
that he had serious legal and social complications from 
alcoholism.  The examiner concluded that the veteran's GAF 
would increase substantially if he did not drink alcohol.  In 
April 2006, the examiner stated that the veteran's alcoholism 
caused a lot of disruption in his social and occupational 
functioning, and that the drinking would worsen his affective 
and anxiety symptoms.  It is noted that upon discharge from 
the VA inpatient stay in October 2004, the veteran had no 
plans on maintaining sobriety, stating that he could control 
his drinking and that drinking helped him to relax and 
socialize (he could articulate no down sides to drinking as 
long as he did not also drive).  This evidence demonstrates 
that the veteran's alcohol dependence is a prominent feature 
of his mental health, and that symptoms of alcoholism alone 
are productive of a remarkable amount of social and 
occupational impairment.  

Additionally, except for the brief period of time in 2004, 
the veteran has refused to take any medication for his PTSD 
and is not in any type of psychotherapy.  For example, VA 
inpatient records in September 2004 indicate that although 
the veteran was started on medication, on which he improved 
somewhat (nightmares decreased and waking without immediate 
anxiety), just before discharge he discontinued the 
medication.  On his last follow-up visit to a private 
physician in October 2004, the veteran indicated that he was 
not interested in taking psychotropic medication.  The 
examiner in April 2006 also noted that the veteran was not 
taking medications or in psychotherapy.  Thus, the evidence 
shows that along with his persistent allegations that his 
PTSD is severe, the veteran is rather apathetic in obtaining 
treatment for his condition.  

In short, although the disparity in the GAF scores in the 
record is extensive, from 31 to 70, there appears to have 
been little change in the level of impairment attributed to 
PTSD, as opposed to the nonservice-connected alcohol 
dependence, and most of the criteria for a 70 percent rating 
under Diagnostic Code 9411 have not been demonstrated.  

For these reasons, the preponderance of the evidence is 
against an initial rating higher than 50 percent for PTSD, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in October 
2004, clinical findings have not shown that the veteran met 
the criteria for a higher rating.  


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


